    Case 1:21-cv-05067-AMD-TAM Document 38 Filed 09/22/21 Page 1 of 3 PageID #: 360




(212) 373-3096

(212) 492-0096

lvelazquez@paulweiss.com




           September 22, 2021




           By ECF
           Honorable Ann Donnelly
           United States District Court
           Eastern District of New York
           225 Cadman Plaza East, Courtroom 4G
           Brooklyn, New York 11201


                    Does et al. v. Hochul et al., No. 1:21-cv-05067-AMD-TAM (E.D.N.Y.)

           Dear Judge Donnelly:

                           We represent defendant New York-Presbyterian (“NYP”). Plaintiffs
           yesterday filed a motion asking the Court to set what they characterized as an expedited
           preliminary injunction briefing schedule (ECF 37). We are writing (i) to object to that
           request for the reasons below and (ii) to propose a briefing schedule consistent with the
           Court’s rules.

                           These are the reasons why plaintiffs’ request should be rejected:

                          First, there is no urgency to plaintiffs’ preliminary injunction motion
           because the rule they challenge already has been enjoined through at least October 12,
           2021, and substantially identical issues are being briefed in a separate case in the Second
Case 1:21-cv-05067-AMD-TAM Document 38 Filed 09/22/21 Page 2 of 3 PageID #: 361



                                                                                                 2


     Circuit. Plaintiffs’ motion seeks to enjoin enforcement of a mandate issued by the State
     Department of Health (“DOH”) requiring that all healthcare workers (other than those
     medically exempt) receive COVID-19 vaccinations to the extent that the mandate does
     not provide for religious exemptions. On September 14, in Dr. A. v. Hochul, No. 1:21-
     cv-1009 (N.D.N.Y.), Judge Hurd entered a state-wide temporary restraining order
     enjoining enforcement of the DOH rule insofar as it does not permit religious
     exemptions—exactly the same relief plaintiffs seek here. That order by its terms is in
     effect through October 12, 2021, and the parties will complete briefing today on a motion
     by the plaintiffs for a preliminary injunction. In a separate action, Judge Kuntz of this
     District denied a substantially identical motion for a temporary restraining order and
     preliminary injunction, and the parties are currently briefing a motion by the plaintiffs in
     the Second Circuit for an injunction pending appeal. We the Patriots USA, Inc. v.
     Hochul, No. 21-2179 (2d Cir.). That motion will be fully briefed by September 30, 2021.

                     In these circumstances, plaintiffs’ proposal—under which yet a third Court
     would be asked for the identical relief on an expedited basis—would potentially lead to
     conflicting rulings and would disserve judicial economy.

                      Second, there is no threat of irreparable harm. As NYP previously advised
     the Court, in light of the temporary restraining order issued by Judge Hurd, NYP paused
     enforcement of its vaccination program for all employees who previously had an
     approved or pending religious exemption request. See ECF 34, Ex. A. Moreover, as
     explained in NYP’s brief in opposition to plaintiffs’ temporary restraining order request
     (ECF 20), plaintiffs cannot demonstrate that irreparable harm will be caused by NYP
     absent injunctive relief, because any adverse employment action can be fully
     compensated by money damages. Hyde v. KLS Pro. Advisors Grp., LLC, 500 F. App’x
     24, 25 (2d Cir. 2012). Thus, as Judge Komitee held in denying plaintiffs’ application for
     a temporary restraining order, “Plaintiffs have not established a likelihood that the private
     defendants will cause irreparable harm absent injunctive relief” because “loss of earnings
     does not constitute ‘irreparable harm’ in the employment context.” (ECF 35 at 3 n.2,
     quoting Sampson v. Murray, 415 U.S. 61, 90-92 (1974)). Likewise, just yesterday, Judge
     Swain in the Southern District of New York denied a TRO application by an NYP
     employee challenging NYP’s failure to exempt her from its COVID vaccination mandate
     for asserted medical and religious reasons on the ground that “Plaintiff’s allegation that
     she is threatened with the loss of employment is insufficient to carry her burden of
     showing irreparable harm because she makes no showing that the loss of her employment
     cannot be remedied with money damages.” Buckley v. The New York and Presbyterian
     Hospital, No. 1:21-cv-07864-UA (S.D.N.Y.) (ECF 6 at 2) (denying motion for TRO and
     certifying that any appeal from the order “would not be taken in good faith”).

                    Third, plaintiffs’ unexplained and unjustifiable delay in requesting an
     expedited briefing schedule contradicts their contention that an accelerated adjudication
     is necessary. By waiting a full week after the Court’s denial of a temporary restraining
     order to move for expedited briefing, plaintiffs inexplicably wasted time that they now
Case 1:21-cv-05067-AMD-TAM Document 38 Filed 09/22/21 Page 3 of 3 PageID #: 362



                                                                                               3


     assert is indispensable. Their delay in filing the present motion follows an additional
     two-week delay in commencing this action after the enactment of the DOH mandate,
     further highlighting their lack of dispatch and the lack of any urgency here. Notably,
     plaintiffs did not contact NYP before filing their motion for expedited briefing to attempt
     to reach agreement on a schedule. Nor have they have even proposed a briefing schedule
     for the Court to consider.

                     Under these circumstances, and in the absence of any persuasive showing
     by plaintiffs to the contrary, NYP submits that briefing should proceed in accordance
     with this Court’s standard briefing schedule for preliminary injunction motions. See
     Local Civ. R. 6.1(b). We therefore propose an October 5 deadline for defendants’
     opposition and an October 12 deadline for plaintiffs’ reply, and that a hearing be
     scheduled at the Court’s convenience thereafter. In accordance with the Court’s rules
     governing motion practice, NYP also intends to submit a pre-motion letter requesting
     permission to move to dismiss plaintiffs’ claims against it.

                    We thank the Court for its attention and stand ready to answer any
     questions.



                                                  Respectfully,


                                                  /s/ Liza M. Velazquez


                                                  Liza M. Velazquez


     cc: All counsel by ECF
